Citation Nr: 1001741	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability evaluation 
prior to October 26, 2004, a disability evaluation in excess 
of 10 percent from October 26, 2004 to July 3, 2008, and a 
disability evaluation in excess of 40 percent from July 3, 
2008, for left ulnar neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1982 to 
September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2007.  This matter was 
originally on appeal from decisions dated in July 2003 and 
December 2004 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.

The Board initially notes that a 40 percent disability rating 
for the veteran's left ulnar neuritis was assigned by an 
October 2, 2009, rating decision.  That decision noted a VA 
neurological examination dated July 24, 2008.  That 
examination, however, was conducted on July 3, 2008; thus, 
the Board has recharacterized the issue above to reflect the 
correct date of increase.


FINDINGS OF FACT

1.   Prior to July 3, 2008, the Veteran's service-connected 
left ulnar neuritis was manifested by no more than moderate 
incomplete paralysis of the ulnar nerve.

2.  Since July 3, 2008, the Veteran's service-connected left 
ulnar neuritis has not been manifested by complete paralysis 
of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Prior to July 3, 2008, the criteria for a 30 percent 
evaluation, but no higher, for the Veteran's service-
connected left ulnar neuritis were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 
8515, 8615 (2009).

2.  From July 3, 2008, the criteria for an evaluation in 
excess of 40 percent for the Veteran's service-connected left 
ulnar neuritis were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 8615 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's July 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from 
the VA medical center in Kansas City from June 2005, 
scheduled a VA examination, readjudicated the Veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
July 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2003, August 2007, 
and August 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2008 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in April 2003, 
October 2004 and July 2008.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The July 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for status post left ulnar neuritis.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected status post left ulnar 
neuritis left has been rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code DC 8616, which pertains to neuritis of the 
ulnar nerve.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated at a maximum equal to severe 
incomplete paralysis. The maximum for neuritis not 
characterized by organic changes will be that for moderate 
incomplete paralysis.  See 38 C.F.R. § 4.123 (2009).  
The evidence in this case indicates that the Veteran is left 
handed.  Thus, the Board will apply the criteria applicable 
to the major extremity. 38 C.F.R. § 4.69 (2009).  

Pursuant to Diagnostic Code 8516, a 10 percent rating is 
warranted for mild incomplete paralysis of the ulnar nerve, a 
30 percent rating is warranted for moderate incomplete 
paralysis of the ulnar nerve, and a 40 percent rating 
requires severe incomplete paralysis of the ulnar nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2009).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8516.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).  

On April 17, 2003, the Veteran underwent VA examination.  The 
veteran has reported that she injured her left arm in 
1984/1985 when she was in the process of helping move a 
tugboat and was holding the headline, a large rope, in the 
crook of her left arm.  When the tugboat was supposed to move 
forward, it actually backed up.  The veteran tried to hold 
onto the rope and in the process had a severe strain of her 
left flexed arm, her left shoulder, and her left neck.  The 
veteran reported that she reinjured her arm in 1987 when 
after a slight disagreement with the person in front of her, 
she developed a severe pain in her left elbow moving her 
belongings across the aisle on a bus.  

The veteran complained of pain in the ventral forearm made 
worse by leaving her arm in one position.  The veteran also 
noted that she has had to shift many of her functions of 
daily living to the right side.  The veteran denied loss of 
strength and did not complain of any special numbness in the 
hand or in relation to the ulnar nerve.  The examiner noted 
that nerve conduction studies conducted in July 2000 were 
well within normal limits and that there were no 
abnormalities.  Physical examination revealed adequate grip 
on the left as compared to the right.  There was some loss of 
strength of the biceps and triceps muscles and the loss is 
more noticeable with repetitive flexion and extension of the 
elbow.  There was slight tenderness over the ventral upper 
forearm muscles.  There was tenderness at the insertion of 
the deltoid muscle and there was tenderness on the deltoid 
muscle itself.  There was a full range of motion at the elbow 
joint.  Neurologic examination revealed the deep tendon 
reflexes to be present and equal on the left as compared to 
the right.  There was no loss of strength to anterior and 
lateral abduction of the left arm, even with repetitive 
motion.  Diagnosis was status post left ulnar neuritis 
without electromyogram evidence of neuropathy, slight upper 
extremity weakness, flexion and extension of the elbow.   

In September 2003, the veteran submitted a Notice of 
Disagreement in which she stated that she has numbness in her 
fingers if she holds her hand in place too long but noted 
that she always has it in her wrist (mostly on the inside 
thumb side).

The veteran underwent VA examination on October 26, 2004.  
The veteran complained of a numb spot in the ventral forearm 
just above the wrist, which results in itching of the skin 
there in addition to the numbness.  The veteran also stated 
that she had some numbness in her left upper arm, lateral 
portion and noted that this problem prevents her from lifting 
more than 15 pounds.  When the pain starts, she rests her arm 
and uses a heating pad as well as medications such as Motrin, 
Lortab, Darvocet, and Vicodin.  The veteran reported that 
flare-ups of the left arm pain had not occurred per se.  She 
stated that when she took the heavy pain medications, she was 
fairly comfortable except for the numbness.  Now, since she 
is not taking the medicines any longer, she has no flare-ups, 
only constant pain.  The examiner noted that a diagnosis of 
left ulnar neuritis had been made when the veteran was on 
active duty and that it appeared that the left arm pain and 
elbow problem as well as the numbness of the ventral wrist 
were connected with the injury when she had to move her 
uniform and boots to the seat in front because of a 
disagreement with a fellow passenger. 

Neurological examination of the left upper extremity revealed 
an area of diminished sensation just above the ventral wrist 
and there was diminished sensation in the ring and little 
finger on the left side in the distribution of the ulnar 
nerve.  Diagnosis was ulnar neuritis, persistent.  Sensory 
changes have been described of the ulnar nerve distribution, 
and it should be noted that on the neurological examination 
the deep tendon reflexes were equal bilaterally and present 
2/5. 

A  November 24, 2004, Nerve Conduction & EMG Report noted 
that on examination, she had full motor strength, decreased 
sensation in the 4th and 5th digits, normal deep tendon 
reflexes in upper extremities.  Left median and ulnar motor 
studies showed normal distal latencies, normal amplitudes, 
and normal conduction velocities, including the left ulnar 
motor conduction velocity across the elbow.  Left median and 
ulnar sensory studies showed normal distal latencies and 
normal amplitudes. 

Neurology inpatient notes in June 2005 and January 2006 
indicate that the veteran complained of mild, intermittent 
numbness and tingling in the left fourth and fifth fingers 
for more than two to three years.  Sensory examination 
revealed decreased sensation to pinprick in the left 4th and 
4th fingers ulnar aspect, otherwise intact.  It was also 
noted in January 2006 that the veteran had an EMG which was 
negative for neuropathy. 

The veteran underwent VA examination on July 3, 2008.  She 
complained on a small numb area on the ventral forearm just 
above the wrist and pain and ache in the left forearm.  
Neurological examination revealed deep tendon reflexes to be 
present and equal at 2/5 in the upper extremities.  The 
sensory examination revealed decreased sensation on the 
medial hand extending on the fourth and fifth fingers, the 
distribution of the ulnar nerve.  The examiner noted that the 
veteran's left arm symptoms are worsening with aching in the 
medial forearm muscles, and with the arm becoming more easily 
fatigued.  The examiner diagnosed left ulnar nerve pathology 
resulting in numbness of the medial left hand and the fourth 
and fifth fingers as well as forearm muscle pain of the 
medical forearm muscles of a neuralgic nature.  The most 
recent EMG done in 2004 confirms chronic C8 radiculopathy, C8 
being a nerve root of the ulnar nerve.  The VA examiner also 
noted that there was no paralysis, complete or incomplete but 
that residuals from this condition cause severe impingement.

In order for the Veteran to be entitled to a compensable 
evaluation prior to October 26, 2004, the evidence would need 
to show that the Veteran experienced either mild, moderate, 
or severe incomplete paralysis or complete paralysis of the 
ulnar nerve.  As shown above, the veteran does not have any 
paralysis, incomplete or complete, of the ulnar nerve.  
However, the veteran's residuals of numbness of the medial 
left hand and fourth and fifth fingers as well as forearm 
muscle pain of the medial forearm muscles have been noted to 
cause severe impingement.      

In April 2003, the veteran complained of pain in the ventral 
forearm made worse by leaving her arm in one position but 
denied loss of strength and did not complain of numbness in 
relation to the ulnar nerve.  Slight weakness of the upper 
extremity was noted on examination.  In addition, in 
September 2003, the veteran stated that she had numbness in 
her fingers if she holds her hand in place too long and noted 
that she always has it in her wrist (mostly on the inside 
thumb side).
 In October 2004, the veteran complained of a numb spot in 
the ventral forearm just above the wrist, resulting in 
itching of the skin there in addition to the numbness, as 
well as numbness and pain in the lateral portion of her left 
upper arm preventing her from lifting more than 15 pounds.

As noted above, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated at a maximum equal to 
severe incomplete paralysis.  Thus, because the veteran's 
left ulnar neuritis was not caused by loss of reflexes or 
constant pain and not characterized by organic changes the 
Board cannot find that a 40 percent is warranted for the 
period prior to July 3, 2008.  However, the Veteran's left 
ulnar neuritis during the period prior to July 3, 2008, was, 
in the Board's opinion, of moderate severity as exhibited by 
the diminished functioning of the left arm due to pain, 
weakness, and numbness warranting a 30 percent rating.  

A 60 percent rating may be assigned for complete paralysis of 
the ulnar nerve on the minor side with such manifestations 
such as the hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances.  The 
evidence fails, however, to establish any objective signs of 
complete paralysis as set forth in the rating criteria.  
Without evidence of complete paralysis of the ulnar nerve, a 
disability rating in excess of 40 percent is not warranted.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
ulnar neuritis presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to a 30 percent disability evaluation, but no 
higher, prior to July 3, 2008, for service-connected left 
ulnar neuritis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent since 
July 3, 2008, for service-connected left ulnar neuritis is 
denied.
  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


